Title: Gabriel de Sartine to Benjamin Franklin: A Translation, 16 November 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Versailles, 16 November 1778
      
      I have received with the letter that you did me the honor to write on the 12th of this month, gentlemen, the copy of the letter addressed to you by Mr. Schweighauser, agent for the United States of North America at Nantes, on the subject of the escort that he, together with several other American merchants, requests for a number of vessels that they hope to send off toward the end of the month. I would be most pleased if present circumstances permitted me to have them escorted all the way to their destinations, but in view of the ports to which it has pleased the King to assign his frigates and other vessels, I cannot offer to have those in question convoyed any farther than the Capes. I have the honor to be, with utmost consideration, your very humble and very obedient servant
      
       De Sartine
      
      